United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       August 15, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-60814
                             Summary Calendar




CHRISTOPHER BENTLEY,

                                         Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                         Respondent.



                         --------------------
                  Petition for Review of an Order of
                   the Board of Immigration Appeals
                            No. A38 574 457
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     On June 13, 2005, Christopher Bentley filed in the United

States District Court for the District of New Jersey a 28 U.S.C.

§ 2241 petition challenging the December, 28, 1988, order of an im-

migration judge that he be deported.        The court transferred the ac-

tion to this court under the authority of the Real ID Act.                  See

Real ID Act of 2005, Pub. L. 109-13, 119 Stat. 231, 302-11 (May 11,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60814
                                -2-

2005).   The Real ID Act instructs district courts to transfer to

the appropriate courts of appeals all § 2241 petitions challenging

final orders of removal, deportation, or exclusion “pending in a

district court on the date of the enactment of the Act,” May 11,

2005. 119 Stat. 231, 311; see Rosales v. Bureau of Immigration and

Customs Enforcement, 426 F.3d 733, 736 (5th Cir. 2005), cert. de-

nied, 126 S. Ct. 1055 (2006).   Because Bentley’s § 2241 petition

was not pending in the district court on May 11, 2005, the transfer

of the case to this court under the Real ID Act was improper.

     Title 28 U.S.C. § 1631 permits a transfer if this court would

have been able to exercise jurisdiction on the date the case was

filed in the district court, the district court lacked jurisdiction

over the case, and the transfer is in the interest of justice.   De-

spite Bentley’s argument that this court has jurisdiction to con-

sider his nationality claim, we lack jurisdiction to determine his

claims, because his petition was not filed within thirty days of a

final order of removal and because he failed to exhaust his admin-

istrative remedies.   See 8 U.S.C. § 1252(b)(1); Stone v. INS, 514

U.S. 386, 405 (1995); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th

Cir. 2001).

     The petition for review is therefore DISMISSED FOR LACK OF

JURISDICTION.   The motion for appointment of counsel is DENIED.